American Century California Tax-Free and Municipal Funds Statement of Additional Information Supplement California High-Yield Municipal Fund California Tax-Free Bond Fund California Long-Term Tax-Free Fund California Tax-Free Money Market Fund Supplement dated September 1, 2010 ¡ Statement of Additional Information dated March 1, 2010 Effective November 1, 2010, the California Tax-Free Bond Fund will be renamed California Intermediate-Term Tax-Free Bond. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-694591009
